Citation Nr: 1207170	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  04-32 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death, to include entitlement pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1946 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  The Board denied this claim in a November 2009 decision which the appellant then appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2011, the Court issued a Memorandum Decision, setting aside the Board's November 2009 decision and remanding the appeal to the Board for further consideration.

In November 2006, the appellant testified at a personal hearing before the undersigned Veterans Law Judge, via video-conference.  A transcript of the hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.





REMAND

Reasons for remand: to consider an additional theory of entitlement, to issue additional VCAA notice, to obtain VA treatment records, and to obtain another VA opinion

As relevant to this remand, in setting aside the Board's November 2009 decision, the Court found that the Board should contemplate whether the record reflected a claim for benefits predicated on 38 U.S.C.A. § 1151 and that portions of the May 2009 VA opinion were inadequate.  

Initially, the Board notes that the appellant did not file a claim for service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  In fact, the appellant makes no reference to such a theory of entitlement until her arguments made before the Court.  Claims that have no support in the record need not be considered by the Board; the Board is not obligated to consider "all possible" substantive theories of recovery.  Robinson v. Mansfield, 21 Vet. App. 545, 559 (2008), aff'd Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  However, the Board notes that, contrary to the May 2009 VA examiner's statement, the Veteran received a blood transfusion while hospitalized in a VA facility from December 1980 to January 1981.  It is conceivable that the Veteran's hepatitis C infection was incurred as a result of this transfusion.  Therefore, the Board finds that an equitable adjudication of the claim requires further development of this theory of entitlement.  

In this regard, the Board observes that the appellant was not provided with the appropriate VCAA notice for claims for benefits pursuant to 38 U.S.C.A. § 1151.   Thus, the AOJ should provide the appellant with notice of the evidence necessary to substantiate a claim for benefits due to additional disability resulting from treatment at a VA facility under 38 U.S.C.A. § 1151.   

Additionally, the Board notes that there is only one record relevant to the Veteran's hospitalization in December 1980 to January 1981 in the claims file.  It appears that the treatment occurred at the Brooklyn VA facility.  Therefore, efforts should be made to obtain all records related to this treatment from the Brooklyn VA Medical Center (VAMC) prior to further adjudication of the claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Finally, while the May 2009 VA opinion was deemed adequate with respect to the question of whether the Veteran's hepatitis C infection was incurred during his military service, it is not adequate with regard to whether the hepatitis C infection is proximately due to his service-connected disabilities of hypertensive vascular disease, hemorrhoids, and a scar secondary to a gunshot wound to the right upper abdomen.  Specifically, the examiner failed to provide a rationale in support of her negative opinion.  An opinion that contains only data and conclusions is afforded no weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008). 

Moreover, as the Board has determined that there is the question of whether the hepatitis C infection was the result of treatment at a VA facility, specifically the treatment at the Brooklyn VAMC, a VA opinion is necessary with respect to that theory of entitlement.  Therefore, the appeal must be remanded so that additional VA opinions may be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Issue a VCAA notice that provides the appellant with information regarding the evidence necessary to establish entitlement to compensation for the cause of the Veteran's death under 38 U.S.C.A. § 1151.  

2. Request all records from the Brooklyn VAMC for the Veteran, in particular those records related to his hospitalization from December 1980 to January 1981.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Once the above has been accomplished and any additional treatment records have been added to the claims file, request another opinion from the May 2009 VA examiner or another qualified physician if she is unavailable.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  

Upon review of the record, the examiner should respond to the following:  

a) Is it at least as likely as not that the Veteran's hepatitis C infection is proximately due to the result of his service-connected hypertension, hemorrhoids, or scar and the associated GSW to the right upper abdomen?  

b) If the answer to 1) is negative, is it at least as likely as not that the Veteran's hepatitis C infection was incurred as a result of treatment at a VA facility, including the hospitalization from December 1980 to January 1981? 

c) If the answer to b) is positive,
 
i. Discuss whether the hepatitis C infection due to the VA treatment was at least as likely as not the result of failure by VA to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care without the Veteran's informed consent; 

ii. Discuss whether it is at least as likely as not that the hepatitis C infection was an event that was not reasonably foreseeable.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. After completing the above actions, the RO should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence and the claim for service connection for the cause of the Veteran's death should be readjudicated, to include adjudication of whether the appellant is entitled to such benefits pursuant to 38 U.S.C.A. § 1151.  If any benefit sought is not resolved to the appellant's satisfaction, the appellant and her attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



